UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1310


LAWRENCE VERLINE WILDER, SR.,

                  Plaintiff - Appellant,

             v.

KATHLEEN SEBELIUS, Secretary, United States Department of
Health and Human Services,

                  Defendant - Appellee.



                              No. 09-1366


LAWRENCE VERLINE WILDER, SR.,

                  Plaintiff - Appellant,

             v.

KATHLEEN SEBELIUS,

                  Defendant - Appellee.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.   William D. Quarles, Jr., District
Judge. (1:97-cv-01809-FNS; 1:96-cv-03472-FNS)


Submitted:    October 20, 2009              Decided:   November 3, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.      Tamera Lynn
Fine, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Lawrence     Verline      Wilder,   Sr.,   appeals      the   district

court’s order denying his motions to reopen two civil actions

that have been closed for more than ten years.                   We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for   the   reasons     stated   by    the    district     court.       Wilder   v.

Sebelius, Nos. 1:97-cv-01809-FNS; 1:96-cv-03472-FNS (D. Md. Mar.

4, 2009).      Wilder’s motions for rehearing and rehearing en banc,

for appointment of counsel, and for an excusable neglect waiver

are denied.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court   and   argument       would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         3